UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6592


SHERRICK S. HALSEY,

                Petitioner - Appellant,

          v.

JOHN R. PATE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:11-cv-00702-TLW)


Submitted:   August 20, 2012                 Decided:   August 28, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sherrick S. Halsey, Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Brendan McDonald, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sherrick        S.   Halsey     seeks       to    appeal          the     district

court’s    order     accepting      the      recommendation           of    the       magistrate

judge     and    denying       relief   on     his       28    U.S.C.       §    2254      (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues    a    certificate        of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent     “a       substantial      showing         of     the       denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,         537 U.S. 322,     336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Halsey has not made the requisite showing.                             Accordingly, we

deny leave to proceed in forma pauperis, deny a certificate of

appealability and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3